 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
     MICHAEL LIVINGSTON and SHARON                   Case No.: 5:18-cv-05993
11   MCGILL, individually, and on behalf of a
     class of similarly suited individuals,          Hon. Jon S. Tigar
12
                       Plaintiffs,                   [PROPOSED] ORDER GRANTING
13                                                   STIPULATION CONTINUING
            v.                                       DEADLINE FOR FILING OF THE CASE
14                                                   MANAGEMENT STATEMENT
     MITAC DIGITAL CORPORATION, a
15   California corporation,
                                                     Complaint filed: September 28, 2018
16                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            CASE NO. 5:18-CV-05993-JST
     [PROPOSED] ORDER RE STIPULATION CONTINUING DEADLINE FOR FILING OF THE CASE MANAGEMENT STATEMENT
 1          Having considered the Parties’ Stipulation Continuing Deadline for Filing of the Case

 2   Management Statement, the Court Orders as follows:

 3          The deadline for the Parties to file a Joint Case Management Statement shall be extended

 4   from April 12, 2019 to April 16, 2019.

 5          IT IS SO ORDERED.

 6
     Dated: April 15. 2019
 7
 8
                                               By:
 9                                                   Hon. Jon S. Tigar
                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                Page 1                        CASE NO. 5:18-CV-05993-JST
     [PROPOSED] ORDER RE STIPULATION CONTINUING DEADLINE FOR FILING OF THE CASE MANAGEMENT STATEMENT
